DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation is not clear as to what distance constitutes being near the discharge electrode.
Claim 1 recites the limitation "the feed tube" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted to reference the supply path.
Claim 3 puts forth “a semi-conductive material.” The limitation is an improper double inclusion of the “semi-conductive material” put forth in claim 1.
Claim 5 puts forth “a feed tube.” The limitation is interpreted as an improper double inclusion of the feed tube put forth in claim 1.
In claim 14, the second occurrence of “a cylindrical and electrically insulating member at an entrance of a hole for receiving a high voltage cable” is interpreted as an improper double inclusion of the first instance of the limitation in the claim.
In claim 14, the limitation “a portion” is interpreted as an improper double inclusion of “a part” previously put forth in claim 14. 
The remaining claims are rejected due to dependency from claim 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2017/0001206) in view of Diana (US 5,102,046).
Regarding claim 1, Masuda discloses an electrostatic atomizer comprising: 
a paint supply path (212) configured to supply paint to a paint discharge section (Paragraph 11, line 6, Center portion of the rotary atomizing head 202) (Paragraph 11, lines 4-5); 
and a high voltage supply path configured to supply a high voltage to a discharge electrode (202b) (Paragraph 15), wherein the discharge electrode (202b) comprises a semi-conductive material (202a), and wherein the high voltage supply path (15a) includes a high resistance (218a) near the discharge electrode (Figure 9) and is electrically segregated from the paint supply path (Paragraph 16, a semiconductive film is used to segregate the supply path from the paint supply path), wherein the electrostatic atomizer is a rotary atomizing type electrostatic atomizer (Paragraph 9, line 
Diana discloses a device wherein a paint supply path includes a manifold (M1) communicated with a spray gun (SG1), wherein a paint supply pipe (Pipe leading from CP1) communicated with a paint source (CP1) and a solvent supply pipe (The portion of the pipe leading from BV1 in the color changer) communicated with a solvent source (BV1) are connected to the manifold (M1) (Figure 1), and wherein the paint supply pipe (The portion of the Pipe leading from CP1 within the color changer) and the solvent supply pipe are grounded through a bracket (The color changer is interpreted as a bracket as it supports the portions of the pipes within its body; Column 5, lines 8-12, The supply pipes are grounded due to their connection within the color changer and the color changer’s connection with the manifold), wherein the manifold consists of an electrically insulating material (Column 10, lines 11-12).

While Masuda or Diana do not disclose that the paint supply pipe and the solvent supply pipe consist of an electrically insulating material, Masuda does disclose that the feed tube is made of an electrically isolating material (Paragraph 11, lines 7-8) and Diana discloses that the manifold is made of an electrically  insulating material (Column 10, lines 11-12). Diana further discloses that this prevents high voltage being carried through portions of the device (Column 5, lines 9-12). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda in view of Diana to incorporate the paint supply pipe and solvent supply pipe to be of an electrically insulating material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Regarding claim 3, Masuda in view of Diana discloses the electrostatic atomizer of claim 1, wherein the discharge electrode (202b) consists of a semi-conductive material (202a), and wherein the paint supply path consists of an electrically insulating material (Paragraph 11, lines 7-8, The feed tube is made of an electrically insulating material).
Regarding claim 4, Masuda in view of Diana discloses the electrostatic atomizer according to claim 1, wherein the high voltage supply path includes a metal part on an upstream side of the high resistance (Paragraph 10, lines 4-5), and wherein the metal part does not include a paint supply system part forming a part of the paint supply path (The metal part is a part of the air motor).
Regarding claim 5, Masuda in view of Diana discloses an electrostatic coater atomizer according to claim 4, wherein the paint supply path includes a feed tube (212) connected to the paint discharge section (Figure 9), and wherein the feed tube (212) consists of an electrically insulating material (Paragraph 11, lines 7-8).
Regarding claim 13, Masuda in view of Diana discloses the electrostatic atomizer according to claim 1, wherein the high resistance is supported by the hollow output shaft (Paragraph 23).
Regarding claim 14, Masuda in view of Diana discloses the electrostatic atomizer according to 1, further comprising an electrically insulating motor holder (208) (Paragraph 10, lines 3-4) for supporting the air motor (Paragraph 10, line 1, the holder is an air motor support case), but is silent as to whether the atomizer includes a hole for receiving a high-voltage cable forming a part of the high voltage supply path, and a cylindrical and electrically insulating member provided at an entrance of the hole of the motor holder, wherein the motor holder has a cylindrical and electrically insulating 
Masuda (Figure 5) discloses an improved device that features a motor holder (116) including a hole (Figure 1, the opening receiving conductor 106) for receiving a high-voltage cable (106) forming a part of the high voltage supply path (Paragraph 54, lines 3-5), and a cylindrical and electrically insulating member provided at an entrance of the hole of the motor holder (Figure 5), wherein the motor holder has a cylindrical and electrically insulating member at an entrance of a hole for receiving a high-voltage cable (Figure 5), wherein the hole forms a portion of the high voltage supply path (Paragraph 54, lines 3-5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda in view of Diana with the disclosures of Masuda (Figure 5) improving the motor holder (Masuda, 208) to include a hole (Figure 5, the opening receiving conductor 106) for receiving a high-voltage cable (106) forming a part of the high voltage supply path (Paragraph 54, lines 3-5), and a cylindrical and electrically insulating member provided at an entrance of the hole of the motor holder (Figure 5), wherein the motor holder has a cylindrical and electrically insulating member at an entrance of a hole for receiving a high-voltage cable (Figure 5), wherein the hole forms a portion of the high voltage supply path (Paragraph 54, lines 3-5), as the configurations were known in the art before the effective filing date of the claimed invention and the modification would have yielded predictable results, specifically supply of high voltage in a system where the supporting structure is not a critical element in operation of the device.

Regarding claim 15, Masuda in view of Diana discloses the electrostatic atomizer according to claim 1, but fails to disclose a system wherein the high resistance has a resistance value of 120 MQ to 180.
Masuda discloses an improved system wherein the high resistance has a resistance value of 120 MΩ to 180MΩ (Paragraph 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the system of Masuda replacing the resistance structure with one that includes a high resistance with a resistance value of 120 MΩ to 180MΩ (Paragraph 23), in order to provide for optimization of use of discharge energy as disclosed by Masuda (Paragraph 24).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752